By the Court,
Rhodes, J.:
It is not to he doubted, that the person who first' appropriates for mining or other purposes the waters of a stream running upon the public lands, is entitled to the same, to the exclusion of all subsequent appropriations by other persons for the same or other purposes. The defendants do not question this doctrine, but deny its application to this case.
The Court instructed the jury, in effect, that if the miners who were using the waters of the creek, made no claim to the use of the waters during Sunday and in the night-time, another person might appropriate the water, during such time, to his own use; and if he did so appropriate and continuously use the waters, the miners could not thereafter deprive him of the use of the waters during those times to the extent to which he had appropriated them. The jury found that the plaintiff was entitled to eighty-four inches of the water of Woods’ Creek during the night-time and Sundays, as against the defendants. It results from the proposition first stated, that if the person who first appropriates the waters of a stream only appropriates a part, another person may appropriate a part or the whole of the residue; and when appropriated by him his right thereto is as perfect, and entitled to the same protection, as that of the first appropriate!’ to the portion appropriated by him. In Ortman v. *376Dixon, 13 Cal. 34, it was decreed that the defendants were entitled to the waters of the creek for the use of their mill; that the plaintiffs were then entitled to sufficient water to fill their ditch, Ho. 2; and that the defendants were next entitled to the residue to fill their ditch, Ho. 3. The cases are very numerous which affirm, or assume without question, this doctrine. It is usually the case that the amount of water to which the several persons claiming its use are entitled, is measured by inches, according to miner’s measurement, or by the capacity of the ditches through which it is conducted from the stream, but there is no reason why the amount may not be measured in some othei mode. They hold the amount appropriated by them respectively as they would do had the paramount proprietor granted to each the amount by him appropriated. The right to use the waters, or a certain portion of them, might be granted to one person for certain months, days or parts of days, and to other persons for other specified times. An agriculturist might appropriate the waters of a stream for irrigation during the dry season, and a miner might appropriate them for his purposes during the remainder of the year. And so may several persons appropriate the waters for use during any different periods. There is no difference in principle between appropriations of waters, measured by time, and those measured by volume.
. The plaintiff adduced no written evidence of the transfer to himself' of the right to the ditch through which were conveyed the waters claimed by him, from those who had constructed it, or been in possession of it, but he proved by oral testimony that it was sold to him by Woods, the person, or one of the persons, who had constructed and used it. This evidence was properly stricken out by the Court. But the Court, in instructing the jury in respect to the appropriation and use of the waters of the creek, charged them in respect to the relative rights of Woods and the miners who used the waters of the creek. This was calculated to *377mislead the jury, by giving them the impression that the plaintiff had succeeded to the rights of Woods. The instruction, in that respect, was erroneous, and the defendants, in order to correct that erroneous impression, were entitled to have the instruction given which was asked by them, to the effect that the plaintiff could not connect himself with the rights acquired by Woods and Sedgwick except by deed. We cannot say that this error did not injure the defendants, for it cannot be ascertained from the record whether the jury found for the plaintiff upon his own appropriation and use of the waters, or upon that of Woods and Sedgwick.
Judgment and order reversed, and cause remanded for a new trial.